Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a plurality of junctions" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 6, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 335 in view of O’Neill (2015/0237938).  
For claim 1, WO 2020/082335 (WO 335) disclose a cover for securing cargo, the cover comprising: 
a plurality of first webbing members (3) arranged generally parallel to one another, 
wherein adjacent webbing members are laterally offset from one another; 
a plurality of second webbing members (2) arranged generally parallel to one another, 
wherein adjacent second webbing members are vertically offset from one another, the first and second webbing members coupled to one another at a plurality of junctions in a generally orthogonal relationship to form a lattice structure, 
the lattice structure including the plurality of junctions formed between the first and second webbing members; and 
buckles (6) secured to one of both of the first and second webbing members (2,3) at each junction (FIG.1) for at least some of the plurality of junctions, the buckles operable to secured the cover to a surface.
For claim 15, WO 335 discloses a cover for securing cargo comprising: 
a plurality of first members arranged generally parallel to one another, 
wherein adjacent members are laterally offset from one another; 
a plurality of second members arranged generally parallel to one another, 
wherein adjacent second members are vertically offset from one another, the first and second members forming a lattice structure; and a plurality of buckles as set forth above. 
WO 335 lacks the cover being an electromagnetic cover and including an electromagnet or plurality of electromagnets with a power source electrically coupled to each electromagnet, the power source operable to power the electromagnet for magnetically coupling the electromagnetic cover to a surface.  
Electromagnets and corresponding power sources coupled thereto are well known in the prior art as taught by O’Neill as seen at 104,105. 
It would have been obvious to one of ordinary skill in the art to have provided electromagnets and a power source as taught by O’Neill in place of the buckles of WO 33 as an obvious expedient to achieve the predictable result of securing the cover to a surface. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
a reinforcing member (1) is attached to both the first webbing member and the second webbing at each junction formed therebetween, the reinforcing member providing additional rigidity and support at the junction.  
For claim 14, a surface material (FIG.1) extends over at least a top surface of the first and second webbing members.  
For claim 18, the cover includes at its outermost border surrounding a periphery of the webbing members, a net frame (of webbing members) to which the plurality of first and second members is attached.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 335, as applied above. 
For claim 19, WO 335 discloses the claimed invention but lacks the specific serpentine pattern. It would have been obvious to modify the pattern of the cover of WO 335 from a lattice type configuration to a serpentine pattern as it would have required only routine skill in the art.
It would have been an obvious matter of design choice to modify the modified device of WO 335 in this fashion, since applicant has not disclosed that having a serpentine pattern solves any stated problem or is for any particular purpose, and it appears that the lattice or serpentine patterns would both perform equally well and providing the serpentine pattern would have been an obvious design choice. 
In re Seid, 161 F.2d 229, 73 USPQ 431 Moreover, the court has held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. 

Allowable Subject Matter
Claims 2-5 and 7-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3612